Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/3/20 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 8 recites a graphene oxide compound comprising at least one sheet of oxidized graphene oxide doped with nitrogen and sulfur heteroatoms and nanoparticles of cobalt oxide on a surface of the at least one sheet of .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the aqueous suspension" in lines 4 and 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the graphitic sites" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the surface of at least one nitrogen- and sulfur-doped graphene oxide sheet" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
1 recites the limitation "an air electrode" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "a metal-air battery" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "an inert atmosphere".  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the temperature under an inert atmosphere".  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "an air electrode" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "a metal-air battery" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the nitrogen" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "sulfur" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "oxygen" in line 7, which is indefinite.  It is unclear if the “oxygen” proportion is from the at least one sheet of oxidized graphene oxide doped with nitrogen and sulfur heteroatoms, from the cobalt oxide, or from both.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the at least one sheet" multiple times throughout the claim.  There is insufficient antecedent basis for this limitation in the claim.
9 recites the limitation "the at least one sheet" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “the nitrogen heteroatoms occupy between 10% and 20% of NOx type groups”, which is indefinite.  It is unclear what Applicant is attempting to claim.  NOx type groups are not heteroatoms and graphene oxide does not contain NOx type groups.  Furthermore, it is unclear how the at least one sheet contains 97.4-98 atomic percent of carbon and 1.2-1.6 atomic percent of oxygen when nitrogen heteroatoms occupy at least 15% of graphitic sites (carbon containing), 25% of pyrrolic sites (hydrogen containing) and 30% of pyrinidic sites.  In addition, it appear “pyrinidic” should recite “pyridinic”.
Claim 10 recites the limitation "the form" in line 2 and line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites “carbon-sulfur-carbon C-S-C” and carbon-sulfur-hydrogen C-S-H”, which is confusing.  Examiner suggests “C-S-C” and “C-S-H” be deleted from the claim.  Furthermore, it is unclear how hydrogen is contained in the compound recited by at least claim 8.  Furthermore, SOn type groups are not a “heteroatom”.
Claim 11 recites the limitation "the average distance" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the mass" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "An air electrode" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
15 recites the limitation "A metal-air battery" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	To the extent the claims are understood in view of the multiple 35 USC 112, 1st and 2nd, rejections above, note the following prior art rejection.  Regarding at least claims 8-15, the examiner notes that limitations directed toward an intermediate product are not given patentable weight if the recited limitations are not present in the claimed graphene oxide-based compound.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-15 is/are rejected under 35 U.S.C. 102(a)(1)/103 as being anticipated by, and alternatively unpatentable over, Ma et al., Cobalt oxide anchored on nitrogen and sulfur dual-doped graphene foam as an effective oxygen electrode catalyst in alkaline media, Applied Materials Today 4(2016);1-8.
Ma teaches a catalyst composite of cobalt oxide (Co3O4) nanocrystals grown on nitrogen and sulfur co-doped graphene foam (NSCF) (abstract).  The catalyst composite is graphene oxide based (2.2).  The 1:1 (w/w ratio) Co3O4/NSCF composite contained C, O, Co, N and S elements (Fig. 3c) confirming the successful cobalt, nitrogen and sulfur introducing.  The S 2p signals were deconvoluted into four components representing C-S-C, thiophenic S, -SO- and inorganic S.  N 1s peaks were attributed to pyridinic, pyrrolic and graphitic N atoms (page 3).  Table 1 teaches the atomic percentages of C, O, S, Co and N in the Co3O4/NSCF composite.  Figure 2g clearly displays that lattice fringe spacing of Co3O4 was around 0.27 nm (page 3).  See Figures 2c-2h, particularly Figure 2h that shows single Co3O4 nanoparticles (NPs).  See also section 2.3.  The catalyst composite is an effective oxygen electrode catalyst (title).  
	Thus the claims are anticipated.  Ma does not explicitly teach the claimed proportions as recited by at least claim 8.  However, the claimed proportions of the at least one sheet have been rejected above as being indefinite.  Furthermore, it appears the proportions are characteristics of an intermediate product.  Specifically, the claimed proportions do not appear to be present in the product, graphene oxide-based compound, as recited by at least claim 8.  Limitations regarding an intermediate product are not given patentable weight if the intermediate product limitations are not found in the claimed final product.
*
Claims 1-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al., Nitrogen and sulfur dual-doped graphene sheets as anode materials with superior cycling stability for lithium-ion batteries, Electrochimica Acta 184 (2015) High-Loading Cobalt Oxide Couples with Nitrogen-Doped Graphene for Oxygen Reduction in Anion-Exchange-Membrane Alkaline Fuel Cells, J. of Physical Chem C, ACS Pub, 2013, vol 117(17) 8697-8707.
He teaches high-loading cobalt oxide couples with nitrogen-doped graphene for oxygen reduction.  He teaches the nitrogen doped reduced graphene oxide (rGO(N)) was used to couple with cobalt oxide wherein cobalt nitrate was loaded on the rGO(N) by incipient wetness impregnation and then dried and heated at 220°C under a N2 flow to produce a nanocomposite catalyst (abstract; section 2.1).  See also section 3.1 and section 4 of He.  
He does not explicitly teach the rGO(N) further comprises sulfur.  However, Zhou teaches a nitrogen and sulfur dual-doped graphene sheet (NSGs) prepared by adding DMcT (nitrogen-sulfur based compound) to a GO (graphene oxide) solution containing water.  The solution is dried overnight and then put in a furnace at 800°C for 2 hours under a N2 gas flow (section 2.1).  One of skill would have been motivated to use the DMcT compound to produce a rGO(NS) compound of He because Zhou teaches nitrogen and sulfur dual doped into graphene sheets show high initial specific capacity, excellent cycling stability and good rate capability which can be attributed to the unique structure and dual-heteroatom doping (abstract of Zhou).  
Allowable Subject Matter
Claims 4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
the claims are directed toward a method for producing a graphene oxide-based compound wherein a nitrogen-sulfur based organic compound thiourea is added to a first aqueous suspension comprising graphene oxide and water.  The water is evaporated to obtain a powder and the powder is heated to sublime the nitrogen-sulfur based organic compound to obtain a nitrogen-sulfur doped graphene oxide.  The nitrogen-sulfur doped graphene oxide is then added to a second aqueous suspension comprising a cobalt nitrate-based compound.  The second aqueous suspension is then heated to form nanoparticles of cobalt oxide on a surface of the nitrogen-sulfur doped graphene oxide.
	The prior art does not teach or suggest the method of at least claim 1.  Ma teaches the cobalt compound and the nitrogen compound are added to the same solution, then the sulfur compound is mixed into the same solution before being heated.  Ma teaches a hydrothermal method to prepare cobalt oxide/nitrogen-sulfur doped graphene foam.  See at least section 2.3.
	Zhou (NPL #9 in IDS filed 6/3/20) teaches nitrogen-sulfur dual doped graphene sheet. Zhou does not teach cobalt oxide on a surface of the nitrogen-sulfur dual doped graphene sheet.  Zhou does not teach thiourea is the nitrogen-sulfur based compound.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285. The examiner can normally be reached M-F 9:00-3:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRACY M DOVE/Primary Examiner, Art Unit 1727